Motion GRANTED AND Order filed 08/21/15.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00706-CV
                                   ____________

 IN RE PINNACLE HEALTH FACILITIES XV, LP D/B/A/ WOODRIDGE
              NURSING AND REHABILITATION, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-11057

                                     ORDER

      On August 20, 2015, relator Pinnacle Health Facilities XV, LP d/b/a
Woodridge Nursing and Rehabilitation, filed a petition for writ of mandamus in
this court. Relator asks this court to order the Honorable Jeff Shadwick, Judge of
the 55th District Court, in Harris County, Texas, to set aside his order dated August
10, 2015, entered in trial court number 2015-11057, styled Jorge Rebles et. al. v.
Pinnacle Hearth Facilities XV, LP, that certain categories of documents be
produced within ten days. (the “discovery order”).

        On August 20, 2015, relator also filed a motion for temporary stay of the
discovery order dated August 10, 2015 pending a decision on the petition for writ
of mandamus. See Tex. R. App. P. 52.8(b), 52.10.

        It appears from the facts stated in the petition and motion that relator’s
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
motion and issue the following order:

        We ORDER that the Order on Plaintiffs’ Motion to Compel issued on
August 10, 2015 in trial court cause number 2015-11057, Jorge Rebles et. al. v.
Pinnacle Hearth Facilities XV, LP, STAYED through Monday, September 21,
2015.

        We further ORDER the parties to notify the court of appeals whether the
trial court has signed any written order overruling the objections to the amended
expert report and denying the motion to dismiss, and if so, provide the court of
appeals that signed written order by August 28, 2015.

        We further ORDER the parties to notify the court of appeals of the trial
court’s ruling on relator’s motion for reconsideration set for September 14, 2015,
and to provide the court of appeals with the trial court written ruling.

                                               PER CURIAM